Citation Nr: 0123059	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from May 1978 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a mental condition, 
to include schizophrenia.  A notice of disagreement was 
received in May 1998; a statement of the case was issued in 
June 1998; and a substantive appeal was received in June 
1998.  

In a December 3, 1999, decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board found that the claim was not 
well grounded, pursuant to the laws and regulations in effect 
at that time.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2000, the Secretary of VA filed Appellee's 
Unopposed Motion for Remand and To Stay Proceedings (Motion) 
noting that the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-576, 114 Stat. 2096, 
(2000) had fundamentally altered the criteria for developing 
and deciding claims.  By Order in December 2000, the Court 
vacated the December 3, 1999, Board decision and remanded the 
case to the Board for further action.  


REMAND

As noted by the Secretary in the Motion before the Court, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
also issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  

Additionally, in June 2001 the veteran submitted letters from 
the medical professionals, treating her for her psychiatric 
disorder at the VA medical center.  The February 2001 letter 
from E.A.S., R.N., noted that the veteran had recently stated 
that she was raped during military service.  The veteran had 
previously reported in a letter, received in October 1999, 
that she had not reported this incident during service, nor 
told anyone about it. 

VA has established special evidentiary procedures for post-
traumatic stress disorder (PTSD) claims based on personal 
assault.  Adjudication Procedure Manual, M21-1, Part III, 
para. 5.14(c).  VA recognizes that assault is an extremely 
personal and sensitive issue and many incidents of personal 
assault are not officially reported.  Therefore, additional 
development through alternative sources may be necessary to 
provide credible evidence of inservice stressors, even if 
military records contain no documentation that a personal 
assault occurred.  Id.  The evidence does not have to prove 
that the incident occurred.  Secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  M21-1, Part III, para. 5.14(c)(8) and (9); 
See generally, Patton v. West, 12 Vet. App. 272 (1999).  The 
record in the instant case contains no diagnosis of PTSD.  
However, as the veteran attributes her current psychiatric 
condition, in part, to the reported assault during service, 
verification of this event, to the extent possible, would aid 
the medical professionals in determining the etiology of the 
veteran's current psychiatric condition, even if not 
diagnosed as PTSD.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations have been 
accomplished.

2. The RO should request that the veteran 
identify any medical care providers (not 
already reported) who have treated her 
for a psychiatric disorder since 
discharge from service.  The RO should 
then take appropriate action to obtain 
copies of any available records of such 
treatment.  Additionally, any pertinent 
VA medical records not already in the 
claims file should be obtained and made 
of record. 

3. The RO should undertake further 
development of the veteran's reported 
sexual assault under the guidelines of 
VA's Adjudication Procedure Manual, M21-
1, Part III, para. 5.14(c), including 
obtaining the veteran's service personnel 
records and requesting that the veteran 
identify any individuals or documents 
which may support the reported inservice 
assault.

4. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current 
nature/diagnosis, extent of severity, and 
etiology of the veteran's psychiatric 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should perform any testing necessary to 
provide an assessment of the veteran' s 
condition.  The examiner should clearly 
report all acquired psychiatric disorders 
which can be medically diagnosed.  As to 
each such acquired psychiatric disorder 
found to be present, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such disorder 
is related to her active military 
service, including the claimed sexual 
assault and/or diagnosis of adjustment 
disorder during service.  The examiner 
should indicate whether the adjustment 
disorder, or any symptoms thereof, 
diagnosed during service, continues, or 
whether such resolved.  Detailed bases 
for all opinions should be provided.  

5. The RO should then review the expanded 
record and determine if entitlement to 
service connection for an acquired 
psychiatric disability is warranted.  If 
the claim remains denied, the veteran and 
her representative should be furnished 
with an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.   

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



